Response to Amendment
	This action is responsive to amendment filed on 2/23/21.  This is a divisional application.
Claims 1, 3, 5-11, 13, 15-24 are pending.
To expedite the process of examination Examiner requests that all future correspondences in regard to overcoming prior art rejections or other issues (e.g. amendments, 35 U.S.C. 112, objections and the like) set forth by the Examiner that Applicants provide and link to the most relevant page and line numbers of the disclosure where the best support is found (see 35 U.S.C. 132).


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/21 has been entered.
 
Claim Objections
Claims 22 and 24 are objected to because of the following informalities:  Method claims 22 and 24 depend from system claim 1.  The objection has been overcome.

System claim 1 has been carefully analyzed for non-statutory subject matter.
Claim 1 is determined statutory at least based on the subject matter claimed comprising 
“non-transitory memory… storing computing instructions… to run on… processing modules” in view of paragraph 96 defining the processing module as a “computational circuit”, hence, system claims 1-10 (or pending claims) comprise hardware/machine.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-11, 13, 15-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (USPN. 2014/0067477) in view of Fox et al (USPN. 7,069,232).

Regarding claims 1 and 11, Zhao discloses a system and method comprising:
one or more processing modules (figs. 1 and 5);
a database system comprising a first database cluster H and a second database cluster L (fig. 1 par. 16, databases); and
one or more non-transitory memory storage modules storing computing instructions configured to run on the one or more processing modules and perform acts of (figs. 1 and 5):
creating a first mapping of a product to search terms for the product on a first social media platform (fig. 3, par. 38, provide new product trend information responsive to user request);

analyzing a second popularity factor of the product on the first social media platform during a second time period different from the first time period (fig. 3 and 4, items 310-314, par. 38, updated time period from user items 314 and 402, lookup purchase history DB and transmit type of merchandise/product, wherein Trend Category is based on popular, price decrease and the like, item 404: note that loop to change date/time can be repeated).  Zhao further teaches comparing different products for the same time period (fig. 4, item 406, pars. 43-44, number of items/products and bar-graph selected, Zhao), but Zhao does not explicitly teach comparing the same product at different times hence does not teach the claimed, “comparing the first popularity factor of the product on the first social media platform with the second popularity factor of the product on the first social media platform to create a first popularity trend signal of the product”.
However, Fox teaches comparing the same product at different times (figs. 4, product “summer Dresses” compared desirability during past years 1997-1999, see col. 14, lines 6-23 and Abstract) and therefore teaches “comparing the first popularity factor of the product on the first social media platform with the second popularity factor of the product on the first social media platform to create a first popularity trend signal of the product” (figs. 4, 6A, 6B and 7, product “summer Dresses” or product proxies i.e., raincoats and umbrellas compared desirability during past years 1997-1999 selections forecast and sales, for types of weather seasons rain vs sunny, col. 16, line 51 to col. 17, line 7, Fox).
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing time of the application to implement Fox multiple graph comparisons and interface using multiple time/date filters/comparisons (figs. 4, 6A and 6B, Fox) into Zhao graphs/interface (fig. 4, items 402-406, Zhao).  One would have been motivated to implement Fox interface with Zhao to enhance product 
Zhao in view of Fox further teach,
Determining a likelihood of access of a record containing information about the product by entering the first popularity trend signal into a machine learning model trained on one or more training feature vectors (col. 14, lines 14-23, “predicted favorability” by analyzing product trend based on different time periods i.e., seasons wherein summer dresses are the record/product and predicted favorability for the current year includes learning based past weather and predicted current year weather for the product, see figs 3-4 and predicted weather, season, see also the impact and parameters of price/cost based on weather, col. 4, lines 20-34, Fox)
storing the record containing the information about the product in either a first database cluster H or a second database cluster L based on the likelihood of access of the record (figs. 6-0 and 7, production of presentation output using GIS transformations and GIS time comparisons and col. 14, lines 18-23, predicted favorability determines likelihood of access of the record, Fox).


(*Note:  second, third fourth popularity is herein interchangeable as any other popularity with respective time period)

Regarding claims 3 and 13 Zhao/Fox teach, wherein the computing instructions are further configured to perform: (fig. 4, plurality of products, Zhao)
creating a second mapping of the product to search terms for the product a second social media platform (fig. 4, item 402, products analyzed from different physical/virtual stores/shops, Zhao);

analyzing a second popularity factor of the product on the second social media platform during a sixth time period different from the fifth time period (fig. 4, items 402-406, different dates selected, Zhao);
comparing the third popularity factor of the product on the second social media platform with the second popularity factor of the product on the second social media platform to create a second popularity trend signal of the product (figs. 4, 6A, 6B and 7, product “summer Dresses” or product proxies i.e., raincoats and umbrellas compared desirability during past years 1997-1999 forecast and sales, and predicts favorability using weather forecast model for future year 2000, and or for types of weather seasons rain vs sunny, col. 16, line 51 to col. 17, line 7, Fox: note that a number of time periods can be used to forecast current/future year, Fox);	
combining the first popularity trend signal of the product and the second popularity trend signal of the product to create an aggregate popularity trend signal of the product (figs. 4, 6A, 6B and 7, product “summer Dresses” or product proxies i.e., raincoats and umbrellas compared desirability during past years 1997-1999 forecast and sales, and predicts favorability using weather forecast model for future year 2000, and or for types of weather seasons rain vs sunny based on previous/aggregated product activity, col. 14, lines 6-22 and col. 16, line 51 to col. 17, line 7, Fox: note that a number of time periods can be used to forecast current/future year, Fox); and



Regarding claims 5 and 15, Zhao/Fox teach wherein the first time period and the second time period each comprise a time period with a length of approximately twenty-four hours (fig. 4, time period of one day, Zhao).

Regarding claims 6 and 16, Zhao/Fox teach, wherein a time gap exists between the first time period and the second time period (fig. 4, different time periods, no overlap, i.e., dry and wet, Zhao and fig. 4, Fox).

Regarding claims 7 and 17 Zhao/Fox teach wherein the first time period and the second time period overlap (fig. 4, different time periods, overlap of months, Zhao, and fig. 4 and Table 1, col. 15, cold and very cold periods, Fox).

Regarding claims 8 and 18, Zhao/Fox teach the first database cluster H is stored on a first database server (fig. 3 and 4, items 310-314, par. 38, updated time period from user items 314 and 402 wherein data of a virtual store/server is collected, lookup purchase history DB and transmit type of merchandise/product, items 402 and 404, Zhao);;
the second database cluster L is stored on a second database server different than the first database server (fig. 3 and 4, lookup purchase history DB and transmit type of merchandise/product for a different online store/server, items 402 and 404, Zhao); and

 (Note that storing data on a plurality of servers wherein servers comprise different processing capabilities is well known and used in most online shopping servers.  For more information please refer to  figs. 1-4, databases 202, 304, 408, 416 and 430, pars. 32, 34, 35 and 37 search results/history pertaining to products are stored and clicked/selected products are stored in respective databases, (USPN. 20140067786), Newey).

Regarding claims 9 and 19, Zhao/Fox teach wherein the computing instructions are further configured to perform:
placing the first popularity trend signal in a feature vector (figs. 4A, 6A-B, Legend values for product features based on popularity such as sales in view of the weather/seasons, Fox); and
determining the likelihood of access of the record further comprises:
entering the feature vector into the machine learning model (figs. 4A and 6A-H, storing product features in tables based on categories/time using vectors/values, Fox).

Regarding claims 10 and 20, Zhao/Fox teach, wherein the first mapping of the product to the search terms on the first social media platform comprises at least one of a generic mention or a specific mention (figs. 6A-H, specific product analysis vs category/combined product analysis i.e., umbrellas and wipers, Fox).

Regarding claims 21 and 22, Zho/Fox teach, increasing or decreasing the likelihood of access of the record based on a previous storage location of the record (fig. 3 and 4, items 310-314, par. 38, updated time period from user items 314 and 402, lookup purchase history DB and transmit type of 

Regarding claims 23 and 24, Zho/Fox do not explicitly teach increasing or decreasing the likelihood of access of the record based on a white list status of the record.  However, Zho teaches popular trend category products with percentage increase trends along with price increase and price decrease categories (pars. 42, trends, Zho).  It would have been obvious to one of ordinary skill in the art at the effective filing time of the application to modify Zho product category trends and percentage increase trends to derive at manipulating likelihood of access of records based on the popularity of the product (par. 42, Zho).  One would have been motivated to categorize products effectively.

Response to Arguments
Applicant's arguments filed 2/23/21 have been fully considered but they are not persuasive. See remarks below:
Applicant alleges the claim objections have been overcome by amendment.
Examiner agrees.

Applicant alleges that the prior art does not teach learning model “trained one or more training feature vectors”.
Examiner disagrees.  The updated claimed limitation/rejection reads,
Zhao in view of Fox further teach,
Determining a likelihood of access of a record containing information about the product by entering the first popularity trend signal into a machine learning model trained on one or more training feature vectors (col. 14, lines 14-23, “predicted favorability” by analyzing product trend based on different time periods i.e., seasons wherein summer dresses are the record/product and predicted favorability for the current year includes learning based past weather and predicted current year weather for the product, see figs 3-4 and predicted weather, season, see also the impact and parameters of price/cost based on weather, col. 4, lines 20-34, Fox)”.
The claim now includes a vector discussed as a characteristic of the record (pars. 41 and 42, instant publication).  Fox similarly teaches learning model based on characteristics of the record such as a summer dress and how it sells given different weather/season and geography (see updated rejection).  In other words, Applicants have not defined or claimed the training feature vectors to claim in other details.

With regard to claims 9 and 19, Applicant alleges “placing the first popularity trend signal in a feature vector” is not taught.
Referring to the response above, Fox clearly teaches a feature vector with respect to products (summer dresses) and trained data based on seasonal weather. The weather history is used for current upcoming year to predict the likelihood/popularity of the product for the current and coming up season weather (figs. 4A and 6A-6H, note the seasons/weather feature vector, Fox).
Predicted favorability clearly involves the use of learning machine behavior based in part on product, weather and category trends.
All issues are believed moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of data clustering:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





March 5, 2021
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2158